Brown, Judge:
This appeal to reappraisement has been submitted for decision upon stipulation of counsel for the parties hereto.
It is iiebeby stipulated and agbeed, subject to the approval of the Court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, is as follows:
4 shillings per dozen % lb. portions packing included.
It is further stipulated and agbeed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is eurtheR stipulated and agbeed that this case may be submitted on the foregoing stipulation.
In harmony with the stipulation, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is as set forth above. Judgment will be rendered according!}'.